Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Request for Continued Examination filed on 04/05/2021.
Claims 1, 3-13, 15-17 and 19-23 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.
 
Response to Arguments
Applicant’s arguments filed, with respect to the rejection of Claims 1, 3-13, 15-17 and 19-23 under 35 USC 101, have been fully considered and are persuasive. The independent claims (Claims 1, 13 and 17) have been amended to include additional limitations to meet the 2019 Revised Subject Matter Eligibility Guidance.  Therefore, the rejection of Claims 1, 3-13, 15-17 and 19-23 under 35 USC 101 have been withdrawn.
Applicant’s arguments filed, with respect to the amended independent claims (Claims 1, 13 and 17) and the previously cited prior art, have been fully considered and are persuasive.  Therefore, the rejection of Claims 1, 3-13, 15-17 and 19-23 under 35 USC 103 have been withdrawn.  However, upon 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5, 8-9, 12-13,15-16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent 10,418,957 B1) in view of Garnavi et al. (US Pub. 2018/0268737 A1), and in further view of Rutishauser et al. (US Pub. 2005/0047647 A1).
Regarding Claims 1, 13 and 17, Wang teaches a computer-implemented method for improved audio feature discovery using a neural network (see Fig.1A and Col.3, Line 8-10), the method comprising:
receiving a trained neural network model, the trained neural network configured to output an audio feature classification of audio data (see Fig.2, Fig.6 (610,612), Col.3, Line 48-62, Col.5, Line 40-46 and Col.9, Line 40-51);
deconstructing the trained neural network model to generate saliency maps that identify regions of an input space used by the trained neural network model that provides a successful classification of the audio feature (see Fig.7, Fig.11 (612,640), Col.9, Line 40-54 and Col.12, Line 35-57);
and extracting at least one visualization of the audio feature the trained neural network model relies on for classification based on the at least one saliency map (see Fig.11 (612,640) and Col.12, Line 35-57).

Garnavi, however, teaches deconstructing a trained neural network model by performing layer-wise relevancy propagation to produce weight redistribution of an output activation of image data for classification of the image data (see paragraph [0045]).
Rutishauser teaches producing a two-dimensional saliency maps by averaging and stacking a plurality of one-dimensional saliency maps (see Fig.1 (132,134,126,140) and paragraph [0053]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Wang's method the step for deconstructing the trained neural network model by performing layer-wise relevancy propagation to produce weight redistribution of an output activation for the audio feature of the trained neural network model. The motivation would be use a particular algorithm utilizing input-centric computations for deconstructing the trained neural network.
It would also have been obvious for one skilled in the art, before the effective filing date of the application, to include to Wang's method the step for producing two-dimensional saliency maps by averaging and stacking a plurality of one-dimensional saliency maps. The motivation would be to use a specific algorithm to encode and produce salient objects in a visual environment.
Regarding Claims 3 and 19, Wang and Garnavi teach the method of Claim 1, but fail to teach performing Deep Taylor Decomposition.
Garnavi, however, teaches deconstructing a trained neural network model by performing layer-wise relevancy propagation to produce weight redistribution of an output activation of image data for classification of the image data (see paragraph [0045]).

Regarding Claim 4, Wang further teaches wherein the at least one saliency map providing the successful classification of the audio feature includes a plurality of one-dimensional saliency maps (see Fig.7 and Col.9, Line 51-54).
Regarding Claim 5, the rationale provided for the rejection of Claim 1 is incorporated herein.
Regarding Claim 8, Wang furtherteaches wherein the trained neural network model comprises a convolutional neural network model (see Fig.2 and Col.9, Line 47-51).
Regarding Claims 9, 16 and 20, Wang further teaches constructing a neural network model, including a plurality of neurons, configured to output the audio feature classification of audio data, the plurality of neurons arranged in a plurality of layers, including at least one hidden layer, and being connected by a plurality of connections (see Fig.2, Col.2, Line 28-39 and Col.5, Line 40-59);
receiving a training dataset, the training data set including audio data (see Col.2, Line 40-54);
training the neural network mode! using the training data set (see Col.2, Line 40-54);
and outputting the trained neural network model configured to output the audio feature classification of audio data (see Fig.2 and Col.5, Line 40-59).
Regarding Claim 12, Wang further teaches receiving a test data set, the test data set including audio data (see Col.2, Line 40-54); and evaluating the trained neural network using the received test data set (see Col.2, Line 40-54).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent 10,418,957 B1) in view of Garnavi et al. (US Pub. 2018/0268737 A1), and in further view of  .
Regarding Claim 6, Wang, Garnavi and Rutishauser teach the method of Claim 1 but fail to teach wherein the audio feature is a spatial audio feature including an elevation class of a plurality of elevation classes.
Williamson, however, teaches rendering spatial audio features to determine a relative orientation of a virtual object in an augmented reality environment (see paragraphs [0028-0029]).
It would have been obvious for one of ordinary skilled in the art, before the effective filing date of the application, to include to the method of Claim 1 the step for classifying spatial audio features from the trained neural network.
The motivation would be to determine an orientation of a virtual object in an augmented reality environment.
Regarding Claim 7, the rationale provided for the rejection of Claim 6 is incorporated herein.
Claim 10 is rejected under 35 U.S.C 103 as being unpatentable over Wang et al. (US Patent 10,418,957 B1) in view of Garnavi et al. (US Pub. 2018/0268737 A1), and in further view of Rutishauser et al. (US Pub. 2005/0047647 A1), and in further view of Seamans (US Patent 9,967,693 B1).
Regarding Claim 10, Wang, Garnavi and Rutishauser teach the method of Claim 9, but fail to teach wherein the audio data includes ear input signals including a left ear input signal and a right ear Input signal.
Seamans, however, teaches training a neural network model with audio data including a left ear input signal and a right ear input signal to predict virtual positioning or locations of desired apparent sound sources in an augmented reality environment (see Fig.5 (205,210,535) and Col.7, Line 4-39).
It would have been obvious for one of ordinary skilled in the art, before the effective filing date of the application, to include to the method of Claim 1 the step for training the neural network .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Patent 1.0,418,957 B1) in view of Garnavi et al. (US Pub. 2018/0268737 A1), and in further view of Rutishauser et al. (US Pub. 2005/0047647 A1), and in further view of Faubel et al. (US Pub. 2019/0325860 A1).
Regarding Claim 11, Wang, Garnavi and Rutishauser teach the method of Claim 9, but fail to teach wherein constructing the neural network model includes constructing a wide band neural network model that uses a wide band input features of a predetermined range from 0.3 kHz to 16 kHz.
Faubel teaches utilizing a wide band neural network model for processing audio data within a broad frequency range (see paragraph [0057]).
It would have been obvious for one of ordinary skilled in the art, before the effective filing date of the application, to include to the method of Claim 1 the step for constructing a wide band neural network model that uses a wide band input features of a predetermined range. The motivation would be to construct a neural network model for processing audio data within a broader frequency range.
Claim 21, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent 10,418,957 B1) in view of Garnavi et al. (US Pub. 2018/0268737 A1), and in further view of Rutishauser et al. (US Pub. 2005/0047647 A1), and in further view of Seo et al. (US Pub. 2009/0171671 A1).
Regarding Claims 21, 22 and 23, Wang teaches wherein the identified regions are formulated in terms of frequency range (see Fig.7, Fig.11 (612,640), Col.9, Line 40-54 and Col.12, Line 35-57), but Wang, Garnavi and Rutishauser fail to teach wherein the identified regions are formulated in terms of binaural channel.
Seo, however, teaches applying binaural audio signals into a neural network for estimating sound quality (see paragraph [0036]).
It would have been obvious for one of ordinary skilled in the art, before the effective filing date of the application, to include to the method of Claim 1 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU B HANG/Primary Examiner, Art Unit 2672